Evans, J.
Even though certain questions propounded to the claimant were, as claimed, leading, the trial judge did not abuse his discretion in declining to exclude the answers thereto; nor were these answers objec sonable as amounting to no more than a statement of a conclusion by the witness. The contentions of the plaintiff in fi. fa. were fully and fairly submitted to the jury, and the verdict returned was sufficiently supported by evidence.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.